IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00114-CV

PATRICK LEE MULLINS,
                                                           Appellant
v.

THE HONORABLE MARK HOLT,
                                                           Appellee


                       From the Justice of the Peace Court
                                   Precinct 3
                             Walker County, Texas


                                      ORDER


      Subsequent to the issuance of an opinion on May 9, 2013 in which we dismissed

Patrick Lee Mullins’s appeal as frivolous, Mullins presented two motions for filing with

the Court:

      1. “Appellants Late Motion for Leave to File Affidavit of Indigence so as
         to Proceed In Forma Pauperis on Appeal;” and

      2. “Appellant’s First Verified Motion to Suspend Rule 9.5, Tex. R. App.
         Pro.”
        We have processed Mullins’s appeal as if Mullins was pro se as was made quite

clear in his initial filings.   Further, Mullins’s appeal was processed on the limited

number of copies we received.

        Accordingly, Mullins’s belated motion for leave to proceed as a pauper is

unnecessary; and we dismiss both the motion for leave to file and the motion to waive

Texas Rule of Appellate Procedure 9.5 as moot.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions dismissed
Order issued and filed May 23, 2013




Mullins v. Holt                                                                 Page 2